Title: To Thomas Jefferson from Robert Williams, 11 May 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington U.S. May 11th 1807.
                        
                        Your letter of March 21st. respecting Volunteer Companies, I recd. by yesterdays mail—you may rely on
                            every exertion in my power to aid the Views of the government in this respect—I assure you with the utmost Confidence,
                            that Such is the patriotism and attachment of the Citizens of this Territory to their government and laws, as to Justify
                            the most Sanguine expectations on this occasion—
                        Immediate measures will be taken Carry your requisitions into effect. 
                  I am with great Consideration your Obt.
                            & Huml St
                        
                            Robert Williams
                            
                        
                    